Title: Lydia R. Bailey to Thomas Jefferson, 8 May 1810
From: Bailey, Lydia R.
To: Jefferson, Thomas


          
            Sir,
             
                     Philad 
                     May 8, 1810. 
                  
          
           
		  
		   I have received the favour of your letter of April 18 in which I regret the mistake relative to your Supbscription to Freneaus Poems. I have examined agreeable to your request the Subscription papers and find your name for 10 Copies, but when compared with your letter the hand does not by any means corispond with that of yours, Some person wanting principle must have taken the
			 unwarentable liberty, and what object they could have in view I know not—If you think proper you will please return the Poems to me, in mean time 
                  the mean time  accept the assurance of my highest respect
          
            Yours,
            
                  Lydia R. Bailey
          
        